Citation Nr: 0914588	
Decision Date: 04/17/09    Archive Date: 04/24/09

DOCKET NO.  98-03 158A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to compensation under the provisions of 38 
U.S.C.A. § 1151 for spinal cord infarction.


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney 
at Law


ATTORNEY FOR THE BOARD

J. Barone, Counsel




INTRODUCTION

The Veteran had active service from December 1951 to May 
1952.

In a December 1997 rating decision, the St. Petersburg, 
Florida, Department of Veterans Affairs (VA) Regional Office 
(RO), denied entitlement to compensation under the provisions 
of 38 U.S.C.A. § 1151 for spinal cord infarction.

In August 2000, the Board denied the Veteran's claim.  The 
Veteran appealed to the United States Court of Appeals for 
Veterans Claims (Court).  In May 2001, the Court issued an 
order vacating the Board's August 2000 decision and remanding 
the case to the Board for consideration of the Veteran's 
claim pursuant to the Veterans Claims Assistance Act of 2000 
(VCAA).

In May 2002, the Board considered the VCAA and denied the 
Veteran's claim.  In December 2002, the Court issued an order 
vacating the Board's May 2002 decision and remanding the case 
to the Board for further consideration of the Veteran's claim 
pursuant to the VCAA.

The Board denied the Veteran's claim in September 2004.  In a 
November 2006 Memorandum Decision, the Court determined that 
further development was necessary and in a December 2006 
order, vacated and remanded the case to the Board.

In August 2007 the Board remanded the case for further 
evidentiary development.  The case was again remanded for 
development of the record in August 2008.

The Board notes that VA has received correspondence from 
David E. Boelzner, Esq., regarding the Veteran's claim.  
However, the Power of Attorney on file assigns Daniel G. 
Krasnegor, Esq., as the Veteran's appointed representative.  
There being no reassignment of representative on file, Daniel 
E. Krasnegor is deemed to be the Veteran's representative.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran asserts that his stroke was due to VA's failure 
to provide him with prescribed medications after his request 
for refills.  He argues that at the time of his stroke, he 
has been out of his prescribed medications for three weeks.

In its August 2008 remand, the Board directed that the VA 
examiner who prepared the May 2008 opinion be requested for 
clarification.  Specifically, the Board indicated that the 
examiner should discuss the Veteran's prescribed medications 
and the regularity with which the Veteran took them, as well 
as his specific reasoning for his conclusion.  The Board also 
indicated that the examiner should not rely on the 
availability of over-the-counter medication in reaching his 
conclusion.  

In September 2008 the VA examiner noted the medications 
prescribed to the Veteran prior to his admission to Holmes 
Regional Medical Center in January 1996.  He noted that the 
treating physicians diagnosed myeloproliferative disorder 
with thrombocytosis, and that the hypercolagulative state of 
the Veteran's blood was the cause of his spinal infarct.  In 
December 2008 the VA examiner provided a similar conclusion.

The Board notes that in February 2008 the Veteran's attorney 
submitted a statement by K.S.G., M.D. regarding the etiology 
of the Veteran's spinal cord infarct.  Dr. G. seems to 
suggest that the absence of aspirin (which was prescribed and 
provided by VA) contributed to the veteran's spinal cord 
infarct.  In subsequent correspondence, the attorney has 
pointed out that the VA examiner has not addressed Dr. G.'s 
statement.  Further review of the record should specifically 
address the statement by Dr. G.  

Finally, in a January 2009 letter, the Veteran's attorney 
indicated that he had not received a copy of the December 
2008 review and opinion by the VA examiner.  Such should be 
forwarded to the Veteran and his attorney for review.

Although further delay is regrettable, the Board has 
concluded that the above deficiencies must be addressed prior 
to further appellate review of the Veteran's claim.  
Accordingly, the case is REMANDED for the following action:

The AOJ should obtain clarification from 
the VA examiner who prepared the May 2008 
and subsequent medical opinions as to 
whether it is at least as likely as not 
(i.e., to at least a 50-50 degree of 
probability) that the proximate cause of 
the Veteran's spinal cord infarction was 
training, hospital care, medical or 
surgical treatment, or an examination 
furnished by the VA, or whether such an 
etiology or relationship is unlikely 
(i.e., less than a 50-50 probability). 

The claim file and treatment records 
should be made available to the examiner.

Specifically, the physician should 
address the Veteran's assertion that a 
failure to refill his prescribed 
medications resulted in the spinal cord 
infarct.  The examiner should 
specifically state the reasons for his 
conclusion and should not rely on the 
availability of any particular medication 
over the counter when rendering his 
opinion.  In rendering his opinion, the 
physician should specifically address the 
September 2007 statement by Dr. G.  

If the examiner who provided the May 2008 
opinion is not available, the Veteran 
should be scheduled for a new examination 
with another VA examiner and a new 
opinion, in accordance with the 
requirements outlined above, should be 
requested.  The claim file and treatment 
records should be made available to the 
examiner.

In any event, the physician should 
provide a full and comprehensive 
discussion of the underlying rationale 
for all conclusions reached.

If upon completion of the above development the claim remains 
denied, the case should be returned after compliance with 
requisite appellate procedures.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




